-


                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                               Richmond Division

    RONALD WEAREN,

         Plaintiff,

    v.                                              Civil Action No. 3:19CV22

    MRS. BARBARA MEADE, et al.,

         Defendants.

                                MEMORANDUM OPINION

         By Memorandum Order entered on January 25, 2019, the Court

    conditionally docketed this action.         At that time,       the Court

    directed Ronald Wearen to submit a statement under oath or penalty

    of perjury that:

         (A)   Identifies the nature of the action;
         (B)   States his belief that he is entitled to relief;
         (C)   Avers that he is unable to prepay fees or give
               security therefor; and,
         (D)   Includes a statement of the assets he possesses.

    See 28 U.S.C. § 1915(a)(1).      The Court provided Wearen with an in

    forma pauperis affidavit form for this purpose.

         Additionally,    the    Court   directed    Wearen   to   affirm   his

    intention to pay the full filing fee by signing and returning a

    consent to the collection of fees form.          The Court warned Wearen

    that a failure to comply with either of the above directives within

    thirty ( 30) days of the date of entry thereof would result in

    summary dismissal of the action.
